Citation Nr: 1435158	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for nerve damage in the left leg and loss of strength of legs as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2011 and December 2013.  In December 2013, the Board denied the issue of entitlement to service connection for residuals of cold weather injuries and remanded the above claims for additional development.  

As discussed in the February 2011 remand, the Board has combined the issue of entitlement to service connection for loss of strength in his leg with the issue of entitlement to service connection for nerve damage of the left leg.  In May 2012, the VA Appeals Management Center (AMC) granted entitlement to service connection for Bell's palsy, left side of the face.  As the claim was granted in full, it is no longer before the Board

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the case to provide the Veteran with a new VA examination to address the etiology of his back disability.  The Veteran was provided with a VA examination in April 2014.  However, the Board finds that the April 2014 VA examination is inadequate.  The April 2014 VA examiner found it was less likely as not that any predisposition to scoliosis, even if present, or the currently diagnosed disorders of the lumbar spine are causally or etiologically related to lumbar spine complaints and diagnoses in military service.  In the rationale, the VA examiner specifically stated that there was no credible medical documentation of back issues from the date of discharge in 1980 until the first notation of "lumbar strain and degenerative disc disease" in February 2001.  However, as noted by the April 2011 VA examiner, there are private medical records in the claims file indicating the Veteran had degenerative changes in his back in the 1980s.  A January 1984 X-ray report, dated four years after the Veteran's discharge from service, reflects that the lumbosacral spine had a slight narrowing of the L1 disc space associated with minimal degenerative arthritic change.  A June 1986 private X-ray report indicates examination of the lumbosacral spine showed degenerative changes across the first lumbar disc space.  As the VA examiner's rationale for the opinion is inconsistent with the facts of record, the claim must be remanded for a new VA opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for nerve damage in the left leg and loss of strength of the legs is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the April 2011 VA examiner stated that "The acute disc syndrome that he had in 2001 is the main cause of his continuing left lower extremity weakness and symptoms."  However, he did not provide a full rationale for the opinion or indicate what the other causes of the weakness and symptoms were.  Thus, the issue must also be remanded and a clarifying opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to provide opinions as to the following:

(a)  Based on all relevant medial evidence and lay statements of records, is it at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed disorder(s) of the lumbar spine are causally or etiologically related to lumbar spine complaints and diagnoses in service, or are otherwise related to service?

(b)  Based on all relevant medical evidence and lay statements of record, is it at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed back disorder(s) have been, or are the result of, continuous symptomatology since service?

(c)  Is the edema at L3 vertebra, found on the April 2011 MRI report to be most likely related to a superior endplate compression fracture, at least as likely as not (at least a 50 percent probability) causally or etiologically related to service?

(d)  Is the Veteran's nerve damage of the left leg and loss of strength in the legs at least as likely as not (at least a 50 percent probability) etiologically related to service or caused or aggravated by degenerative disc disease of the lumbar spine.

For the purposes of the examination, the VA examiner should assume the lay statements regarding continuity of symptomatology of the back are credible.  The VA examiner should also review the January 1984 and June 1986 private X-ray reports showing the Veteran had degenerative arthritis changes.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

